Title: To Thomas Jefferson from Robert Smith, 16 December 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Nav. Dep. Dec. 16 1808
                  
                  The extent of our Coast, the prevailing winds during the winter, the length of the nights and the inclemency of the winter, making it impossible for our publick vessels cruising on our Coast to repress the violations of the Embargo law, I would submit to your Consideration the propriety of stationing one or more of the gun boats in each of our principal ports and of ordering the Cheasapeak, Argus, Wasp & hornet to cruise to the windward of Barbadoes, Guadaloupe, Martinique, to the northward of Turks Island passage and near the Hole in the Wall off Cuba. Vessels bound from every port of the U.S. to the West Indies must, owing to the Trade winds, shape their Courses so as to pass one or the other of the above mentioned points. And therefore such vessels as may escape the vigilence of the gun Boats, will find it almost impossible to avoid those stationed at the points afore specified.
                  The information received since your determination as to the crew of the Cheasapeak has suggested to me the propriety of presenting to your view the above mentioned arrangement.
                  Respectfy
                  
                     Rt Smith
                     
                  
               